Citation Nr: 0811459	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to restoration of a 60 percent schedular 
evaluation for renal insufficiency, status post kidney 
transplant, now rated as 30 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the evaluation for the veteran's 
renal insufficiency, status post kidney transplant, from 60 
to 30 percent, and denied his claim for a TDIU.  

The Board likewise denied the appellant's claims in a 
December 2005 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to an April 2006 Order, following a Joint Motion for Remand 
and to Stay Further Proceedings (Joint Motion).  The parties 
requested that the Court vacate the Board's December 2005 
decision and remand the matter so that the Board could more 
fully detail whether there had been improvement in the 
veteran's kidney disorder.  The TDIU claim was also remanded 
for readjudication pending the resolution of the claim for 
restoration of the evaluation of the veteran's kidney 
disorder.  The Court granted the Joint Motion and remanded 
the case to the Board.

The Board subsequently requested a medical opinion from a 
Veterans Health Association (VHA) physician in October 2006.  

In January 2007, the veteran submitted additional evidence to 
the Board and requested that the case be returned to the RO 
for initial review of that evidence.  This was accomplished 
in February 2007.  

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Medical evidence in January and April 1999 are productive 
of mild kidney impairment, status post kidney transplant.  

2.	Medical evidence since April 1999 shows sustained 
improvement of the veteran's kidney disease, without definite 
impairment of kidney function.  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for the 
residuals of a kidney transplant have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Code 7500 (1993 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case, which 
dated from March and June 2000, prior to the enactment of the 
VCAA.  However, after VCAA-compliant notice was sent, the 
claim[s] was[were] readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for restoration of his 60 percent rating, any questions 
as to the appropriate effective date is rendered moot.  

Review of the record shows that the veteran was granted 
service connection for renal insufficiency, with hypertension 
in August 1999.  The initial evaluations indicated a rating 
of 60 percent, effective in March 1991; 80 percent, effective 
in April 1995; and 100 percent, effective in September 1997.  
The 100 percent evaluation was based upon kidney transplant 
surgery.  Following the surgery rating, the veteran was 
assigned a 60 percent rating, effective in June 1999.  This 
evaluation was based upon the rating criteria that was in 
effect prior to February 1994.  The regulations for the 
evaluation of disabilities of the genitourinary system  were 
amended, effective in February 1994.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.  The appeal comes from a reduction that was proposed 
in March 2000 and carried out in June 2000 in compliance with 
38 C.F.R. § 3.105(e) on the basis that improvement had been 
demonstrated under both the old and new criteria.  The 30 
percent rating was assigned effective September 1, 2000.

The Board must review the propriety of the  reduction of the 
veteran's kidney disease from 60 percent to 30 percent 
disabling.  For the reduction to be upheld, it is necessary 
that the evidence show actual improvement in the disability.  
As the veteran's disability evaluation was in effect for more 
than five years, the provisions of 38 C.F.R. § 3.344 are for 
application.  Examinations less full or complete than those 
on which payments were authorized or continued will not be 
used as a basis for reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement which 
have been in effect for five years or more will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344.  To reduce the veteran's disability rating 
the regulations require that the VA examination performed 
prior to the rating reduction be full and complete, and  that 
the extent of the medical examinations made prior to this VA 
examination, with their findings and conclusions, be 
discussed by the Board.  Following this, the VA examination 
on which the reduction was based must be shown to be as full 
and complete as the prior examinations.  Then, the Board must 
make a specific finding that the veteran's condition has 
actually improved, or that there has been "material 
improvement" that was "reasonably certain...(to) be 
maintained under the ordinary conditions of life."  See 
Brown v. Brown, 5 Vet. App. 413 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis herein 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different periods.

The criteria in effect prior to February 1994 provided that 
following the removal of one kidney, with nephritis, 
infection, or pathology of the other would be rated as 100 
percent disabling for severe disability, 60 percent 
disabling, for mild or moderate disability, or 30 percent 
disabling with the absence of one kidney with the other 
functioning normally.  38 C.F.R. § 4.115a Code 7500 (1993).

Current ratings provide that Removal of one kidney will be 
rated at a minimum 30 percent evaluation, or rated as renal 
dysfunction if there is nephritis, infection or pathology of 
the other kidney.  38 C.F.R. § 4.115b, Code 7500.  

Renal dysfunction will be rated as noncompensable where 
albumin and casts with a history of acute nephritis, or 
hypertension that is noncompensable under diagnostic code 
7101.  With albumin constant or recurring with hyaline and 
granular casts or red blood cells, or, with transient or 
slight edema or hypertension at least 10 percent under 
diagnostic code 7101, a 30 percent evaluation is warranted; 
with constant albuminuria with some edema, or with definite 
decrease in kidney function, or, with hypertension at least 
40 percent disabling under diagnostic code 7101, a 60 percent 
evaluation will be warranted; with persistent edema and 
albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
an 80 percent evaluation is warranted; requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria, or, BUN 
more than 80mg%, or, creatine more than 8 mg%, or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, a 100 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted. 
With diastolic pressure predominantly 120 or more, a 40 
percent rating is warranted.  38 C.F.R. § 4.104, Code 7101.

The 60 percent evaluation for the veteran's kidney transplant 
residuals was assigned on the basis of several VA 
compensation examinations used to establish service 
connection that were dated in February 1998, May 1999, and 
June 1999 and laboratory blood work that was conducted in 
January and April 1999.  Those examinations showed that the 
veteran was status post renal transplant and that the 
transplant seemed to be working well.  The laboratory studies 
were interpreted as showing elevated creatinine and BUN 
levels, indicating at least mild impairment of renal 
function.  Those levels were noted to be 1.4 mg/dL in January 
1999 and 1.3mg/dL in April 1999 for creatinine; and 24 mg/dL 
in January 1999 and 22 mg/dL in April 1999 for BUN.  

An examination was conducted by VA in December 1999.  At that 
time, the veteran stated that he had lethargy, occasional 
weakness, and anorexia.  Examination showed no peripheral 
edema and no evidence of ascites, although the veteran stated 
that he has some swelling at night.  Laboratory testing was 
within normal limits, specifically showing the veteran's 
creatinine 1.3 mg/dL, which was noted to be within normal 
limits; and BUN to be 15 mg/dL, also considered to be within 
normal limits.  The veteran's blood pressure readings were 
noted to be 178/96 and 150/98.  It was noted that he was 
taking medication for his hypertension.  

An examination was conducted by VA in September 2000.  At 
that time, it was noted that laboratory testing had shown the 
veteran's BUN and creatinine levels to be "a little bit 
elevated."  Laboratory testing in January 2001 was 
completely within normal limits.  Creatinine was noted to be 
1.4 mg/dL and BUN was 19 mg/dL.  A series of laboratory tests 
conducted from July 2001 to January 2002 showed levels to be 
normal, with the exception of one high creatinine reading of 
1.5 in July 2001.  

An examination was conducted by VA in June 2004.  At that 
time, the veteran's history of kidney disease, status post 
kidney transplant and hypertension was reviewed.  Examination 
was generally within normal limits and showed blood pressure 
readings were 149/84, 159/81, and 151/84.  Laboratory testing 
in February 2004 reportedly showed slight proteinuria, but a 
comprehensive metabolic profile and CBC were normal.  
Laboratory testing performed in July 2004 showed the 
veteran's creatinine level to be 1.7 mg/dL.  It was noted at 
that time, that the veteran had run out of his medications.  
He was advised to avoid having this happen.  In January 2005, 
the veteran's kidney function was noted to be 1.4 mg/dL.  

In October 2006, the Board referred the veteran's claims 
folder to a VA specialist for review.  The specialist was 
requested to review the file and comment on whether the 
evidence showed improvement in the veteran's kidney function 
from the initial evaluation in 1991 to those dated in 1999 
and whether the evidence since 1999 showed definite 
impairment of kidney function.  Later that month, the 
specialist responded that the evidence did show improvement 
in the veteran's kidney function from the time of the 
transplantation in 1997 to the last evaluation in January 
2005 and that from 1999 to January 2005, the medical evidence 
of record did not show definite impairment of kidney function 
so as to support the criteria for a 60 percent rating.  The 
specialist summarized that the veteran's transplant function 
had been stable.  The serum creatinine levels had fluctuated 
between 1.4 and 2 mg/dL, proteinuria had fluctuated from zero 
to 1+ without evidence of progression, and there was no 
description of fluid retention.  Moreover, the veteran's 
hypertension, while not always controlled, did not cause 
significant disability and should be easy to control with 
medication.  

Outpatient treatment records dated through November 2006 have 
been received.  These include an April 2006 report that shows 
a blood pressure reading of 160/108 and a creatinine level of 
1.6 mg/dL.  It was noted that the veteran had not been 
compliant with his medications for the past two months.  

The veteran's kidney function is shown to be improved from 
the time immediately following his kidney transplant to the 
present time.  On laboratory testing in January and April 
1999 mildly elevated BUN was shown, but this has resolved 
without significant disability since that time.  The 
examination reports and treatment records since April 1999 
show some elevations of the veteran's creatinine level, but 
in October 2006, the specialist specifically rendered an 
opinion that this was not a manifestation of definite 
impairment of kidney function.  As such, improvement is shown 
from April 1999 to the later records beginning in December 
1999.  Moreover, the criteria for a rating in excess of 30 
percent have not been demonstrated in the record.  Therefore, 
and the reduction from 60 percent to the minimum 30 percent 
rating was proper and must be upheld.  




ORDER

Restoration of a 60 percent rating for status post kidney 
transplant is denied.  


REMAND

The veteran is also claiming entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  Review of the record shows that he is 
currently rated 30 percent disabled for status post kidney 
transplant; 30 percent disabled for a depressive disorder, 
associated with status post kidney transplant; 10 percent for 
hypertension; and noncompensable for erectile dysfunction, 
associated with status post kidney transplant.  Thus his 
combined evaluation is 60 percent from disabilities of a 
common etiology and qualifies for consideration for this 
benefit.  38 C.F.R. § 4.16.  Although his kidney disease is 
not shown to warrant a rating in excess of 30 percent, a 
possible worsening of his psychiatric disorder is shown in 
treatment records dated in June and November 2006.  He has 
not had a compensation examination for this disability for a 
number of years.  It is found that a review examination to 
ascertain the current nature of his service connected 
depression is necessary prior to appellate consideration of 
the individual unemployability claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected depression.  All 
necessary special studies or tests are to 
be accomplished.  The claims files should 
be made available to the examiner for 
review in connection with the 
examination.  If possible, a Global 
Assessment of Functioning (GAF) score 
attributable solely to the depression 
should be assigned.  The examiner is then 
requested to offer an opinion as to 
whether and to what degree the veteran's 
depression interferes with his ability to 
obtain and maintain gainful employment.  
For any psychiatric disorder(s) other 
than depression that are identified, the 
examiner should state what, if any, 
additional disability is associated with 
those disabilities.  All opinions should 
be supported by a written rationale, and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  Thereafter, the RO/AMC should 
readjudicate the remanded issue on appeal.  
If the determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


